Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after November 27, 2018, is being examined under the first inventor to file provisions of the AIA .

Claim 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 11/27/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5, 6-7 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regards of claim 5, the claim recites the limitation “the extensible data modeling system” in line 1. There is insufficient antecedent basis for this limitation in the claim. The scope of the invention would not be easily understood to someone of ordinary skill in the art given the unclear wording of the claims.
‘The extensible data modeling system’ interpreted as ‘an extensible data modeling system’.

In regards to claim 6, the claim recites the limitation “wherein the observed data comprises retail data and the first data predictions and second data predictions comprise demand forecasts …” in line 1-2. The claim is indefinite as it is unclear if the observed data comprises all of the retail data, first data predictions, and second data predictions, or if the observed data comprises retail data only. The scope of the invention would not be easily understood to someone of ordinary skill in the art given the unclear wording of the claims. For purpose of examination that claim is being interpreted as Observed data is interpreted as comprises retail data, and the first data predictions and second data predictions are interpreted as comprise demand forecasts for one or more retail items
Claim 7 depends on the claim 6 and inherits the same deficiency. Therefore, rejected by the same reasoning as claim 6.
Claim 14 is a non-transitory computer readable medium claim having similar limitations. Therefore, rejected by the same reasoning as claim 6. 

Observed data is interpreted as comprises retail data, and the first data predictions and second data predictions are interpreted as comprise demand forecasts for one or more retail items.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-5, 10-13, 17-19 is/are rejected under 35 U.S.C. 103 over Sirosh (US 2016/0148115 A1) in view of Silberman (US 2019/0019213 A1).
	
Regarding the claim 1, Sirosh teaches a method for performing customizable machine prediction using an extensible software tool, the method comprising: 
receiving a specification comprising at least features of a trained machine learning model ([Sirosh, 0026] “The one or more machine learning model loading modules such as machine learning model loading module 104 can load a trained model such as trained machine learning model 106 into an experiment environment. The trained machine learning model 106 can be a model that has been trained in any suitable fashion, as is well known in the art”, [Sirosh, 0028] “A list of types of experiment items can include one or any combination of items such as but not limited to: test data (e.g., test data 232), trained models (e.g., models 233), data input and output (e.g., data input/output 234), data transformations (e.g., data transform 235). Any one or any combination of the items in the experiment”, teaches the element of the specification of the model); 
[Sirosh, 0036; Fig 2a] “Disclosed are one or more methods for auto-generation of Software implementing a trained machine learning model. The method can include: receiving a trained machine learning model by a processor of a computing device. The process can be driven by input received from a series of user interfaces driving the generation of the software, that is, automatically generating a software unit comprising a machine learning experiment implementing the trained machine learning model and placing the Software unit in a hosting environment (i.e. deployment)”, Sirosh discloses the process of automatically generating custom code (i.e. interface) to deploy a machine learning model); 
loading the trained machine learning model using the generated interface ([Sirosh, 0033] “After the experiment has been run, the experiment can be saved (e.g., as Iris Score, for example) and an option to publish the experiment as a service can be displayed, as illustrated by PUBLISH WEB SERVICE 248 of FIG. 2c. Selection of this option can create the test web service end point, that is, the entry point in the auto-generated Software that enables execution of the trained machine learning model Software. If corrections are desired, an updated user-provided machine learning model can be loaded, changes can be made to data transformations and so on. In response to selection of this option to publish the web service, the code generation module 126 of FIG. 1a can be invoked.)”, Sirosh discloses the process of automatically generating custom code (i.e. interface) to deploy a machine learning model, and updating and loading the model based on user-provided specification), the trained machine learning model comprising a binary file configured to receive data as input and generate prediction data as output ([Sirosh, 0045] “One or more programs that may utilize the creation and/or implementation of domain-specific programming models aspects, e.g., through the use of a data processing API or the like, may be implemented in a high level procedural or object oriented programming language to communicate with a computer system. However, the program(s) can be implemented in assembly or machine language, if desired. In any case, the language may be a compiled or interpreted language, and combined with hardware implementations”, the result of the compiling process is the binary file, and [Sirosh, 0032] “The results of running the experiment indicates that the trained machine learning model has predicted that the flower of row 1 280e is not an iris (indicated by scored label 280c being Class 0 280c (not an iris) ... The flower of row 3280f has been predicted to be an iris (Class 1) 280d with a computed (high) probability 280h of 0.939214 of being an iris”, the example machine learning model of Sirosh discloses the machine learning model generates prediction); 
Sirosh failed to teach generating predictions using observed data that is stored according to a multidimensional data model, wherein a portion of the observed data is input to the trained machine learning model that has been loaded to generate first data predictions, and a portion of the observed data is used by a generic forecast model to generate second data predictions, and displaying the first data predictions and the second data predictions in a user interface configured to display intersections of the multidimensional data model.
Silberman teaches generating predictions using observed data that is stored according to a multidimensional data model, wherein a portion of the observed data is input to the trained machine learning model that has been loaded to generate first data predictions, and a portion of the observed data is used by a generic forecast model to generate second data predictions ([Silberman, 006, 0075] “the data sets 402 may include purchase data 408(1), finance data (e.g., associated with consumer financing) 408(2), demographic data (e.g., customer's age, income, zip code, and the like) 408(3), CSR contact data (e.g., why, when, and how the customer has contacted a CSR) 408(4), website access data (e.g., what type of information the customer obtains from the website)”, implies that the data is multidimensional data with finance, purchase, demographic, CSR contact… etc , [Silberman, 0038] “The NSP model may be trained using the same customer event timelines as the VVP model (e.g., determined from customer interaction data, such as CRM, CTR, and the like), to predict specific (or specific ranges of) revenue outcomes for each marketing campaign based on predicting the next symbol in a string of symbols that represent an event timeline”, implies that the same portion of data is used to train both models, and [Silberman, 0031] “The systems and techniques described herein encompass at least two trained machine learning models (“trained models”). A first trained machine learning model, a vendor value prediction (VVP) model may be used to determine the CVV (current vendor value) … A second trained machine learning model, the next symbol predictor (NSP) model, may be used to predict N next events (where N>0) that occur after the marketing campaign has ended …”, implies that the two trained machine learning model generates predictions, [Silberman, 0041] “As another example, the NSP model may be trained to predict expected revenue for a pre-determined period of time (e.g., either using specific dates or a specified length of time) by accumulating expected revenue for the time period and assigning the cumulative revenue to a “super event” corresponding to the pre-determined time period”, implies that the data is stored according to the multidimensional data model, since the data has two dimensions: dates and cumulative revenue); 
and displaying the first data predictions and the second data predictions in a user interface configured to display intersections of the multidimensional data model ([Silberman, 0031] “The systems and techniques described herein encompass at least two trained machine learning models (“trained models”). A first trained machine learning model, a vendor value prediction (VVP) model may be used to determine the CVV (current vendor value) … A second trained machine learning model, the next symbol predictor (NSP) model, may be used to predict N next events (where N>0) that occur after the marketing campaign has ended …”, implies that the two trained machine learning model generates predictions, [Silberman, 0119-0120] “Fig. 11 is a block diagram illustrating an exemplary user interface (UI) 1100 that includes exemplary selection components and display components … After the tradeoffs have been changed, the analysis module 404 may determine the results of selecting the tradeoffs and display the results in the UI 1100 via multiple display components 1106 … The UI 1100 may display the resulting information using various types of display techniques, including tables, bar graphs, pie charts, graphs, Venn diagrams, and the like. For example, a bar graph may illustrate population sizes 1114. For example, in FIG. 11, the populations sizes 1114 indicate that the selected marketing action is predicted to reach the largest number of customers in the age range 21-30 years”, table is a method to display an intersection of multiple dimensioned data. [Silverman, 0038] “The systems and techniques described herein, such as VAZT, may use the ending CVV and an NSP model to predict expected revenue from a marketing campaign. The NSP model may be trained using the same customer event timelines as the VVP model (e.g., determined from customer interaction data, such as CRM, CTR, and the like), to predict specific (or specific ranges of) revenue outcomes for each marketing campaign based on predicting the next symbol in a string of symbols that represent an event timeline”, implies that the prediction from NSP model and VVP model makes intersection of specific (or specific ranges of) revenue outcomes for each marketing campaign and next symbol in a string of symbols that represent an event timeline).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the teachings of Sirosh and Silberman before him or her to implement the method of building interface of machine learning model and displaying two data predictions in a user interface. The motivation for doing so would be comparing two prediction models and make the prediction results easier to review and compare by users. 

As per claims 10, Sirosh teaches a non-transitory computer readable medium having instructions stored thereon that, when executed by a processor, cause the processor to perform customizable machine prediction using an extensible software tool ([Sirosh, Fig. 1a; 0035] “Disclosed is a system that includes one or more processors, a memory connected to the one or more processors and a machine learning model deployment tool. The machine learning model deployment can include one or any combination of the following: program module(s) that comprise user-interfaces. The modules can be loaded into the memory. The modules can creating software implementing a machine learning scoring experiment in response to receiving a user-provided trained machine learning model”). Claim 10 is a non-transitory computer readable medium claims having similar limitations to method claim 1 above. Therefore, they are rejected under the same rational as of claim 1 above.

As per claims 17, Sirosh teaches system for performing customizable machine prediction using an extensible software tool, the system comprising: a processor; and a memory storing instructions for execution by the processor ([Sirosh, Fig. 1a; 0035] “Disclosed is a system that includes one or more processors, a memory connected to the one or more processors and a machine learning model deployment tool. The machine learning model deployment can include one or any combination of the following: program module(s) that comprise user-interfaces. The modules can be loaded into the memory. The modules can creating software implementing a machine learning scoring experiment in response to receiving a user-provided trained machine learning model”). Claim 17 is a system claims having similar limitations to method claim 1 above. Therefore, they are rejected under the same rational as of claim 1 above. 

Regarding the claim 2, Sirosh in view of Silberman teaches the method of claim 1, wherein the first data predictions and second data predictions comprise intersections within the multidimensional data model ([Silberman, 0031] “The systems and techniques described herein encompass at least two trained machine learning models (“trained models”). A first trained machine learning model, a vendor value prediction (VVP) model may be used to determine the CVV (current vendor value) … A second trained machine learning model, the next symbol predictor (NSP) model, may be used to predict N next events (where N>0) that occur after the marketing campaign has ended …”, implies that the two trained machine learning model generates predictions, and [Silberman, 0110] “In this way, the NSP model 314 may, for each marketing campaign, predict whether the next event (or next set of events) includes a revenue event and predict how much revenue will be received. For example, in Table 1, an expected revenue column may be added, with the first campaign 302 predicted to yield $100, the second campaign 304 predicted to yield $350, and the third campaign predicted to yield $200” discloses the intersections within the multidimensional data with dimensions comprises campaign, total cost to execute campaign, change in vendor value).

As per claims 11 and 18, they are non-transitory medium and system claims having similar limitations to method claim 2 above. Therefore, they are rejected under the same rational as of claim 2 above.

Referring to the claim 3, Sirosh in view of Silberman teaches the method of claim 2, wherein the generated interface comprises an application programming interface (API) configured to load the trained machine learning model according to the received specification ([Sirosh, 0045] “The various techniques described herein may be implemented in connection with hardware or Software or, where appropriate, with a combination of both … One or more programs that may utilize the creation and/or implementation of domain-specific programming models aspects, e.g.,through the use of a data processing API or the like, may be implemented in a high level procedural or object oriented programming language to communicate with a computer system”, the paragraph disclosed the techniques to implement the software and hardware for deployment (i.e. interface) of machine learning model, and shows that API can be an example of the software).
As per claims 12 and 19, they are non-transitory computer readable medium and system claims having similar limitations to method claim 3 above. Therefore, they are rejected under the same rational as of claim 3 above.

Referring to the claim 4, Sirosh in view of Silberman teaches the method of claim 3, further comprising: validating the trained machine learning model that has been loaded against the received specification ([Sirosh, Fig. 2a; 0028] “At operation 201 a user-provided model can be received. At operation 202 a scoring experiment can be created. At operation 204 the scoring experiment can be executed. Testing can be performed at operation 208. Optionally an updated model can be loaded (not shown).”, the user may validate the model by running scoring experiment”, the Fig. 2a of Sirosh discloses the scoring experiment for loaded machine learning model to validate if the quality of the prediction meets the user provided specification, [Sirosh, 0028] “A list of types of experiment items can include one or any combination of items such as but not limited to: test data (e.g., test data 232), trained models (e.g., models 233), data input and output (e.g., data input/output 234), data transformations (e.g., data transform 235).” provides more detail about the received specification).
As per claims 13, it is a non-transitory computer readable medium claim having similar limitations to method claim 4 above. Therefore, they are rejected under the same rational as of claim 4 above.

Regarding claim 5, Sirosh in view of Silberman teaches the method of claim 3, further comprising: defining a machine learning framework for the extensible data modeling system, wherein the trained machine learning model is built based on the defined machine learning framework ([Silberman, 0133] “The example systems and computing devices described herein are merely examples suitable for some implementations and are not intended to suggest any limitation as to the scope of use or functionality of the environments, architectures and frameworks that can implement the processes, components and features described herein … Generally, any of the functions described with reference to the figures can be implemented using software, hardware (e.g., fixed logic circuitry) or a combination of these implementations”, discloses that the functionality of Silberman may be implemented on any framework, environment, architectures that can implement the process, [Silberman, 0009] “The operations may further include using a trained machine learning model to perform an analysis of each augmented event timeline to predict a result of executing each marketing campaigns on each customer”, discloses the machine learning framework. The extensible data modeling is a data model which has ability to extend the source of data, and storage of data, [Silberman, 0035] “To determine the effectiveness of a marketing campaign, the sequence of actions K may be added to each event timeline of multiple customer event timelines to create augmented event timelines”, discloses the extensible data storage, and [Silberman, 0006] “The operations may include determining a plurality of event timelines based on multiple data sources, such as a customer relationship management (CRM) database, a call-center database, click-through-rate (CTR) data stored by a web hosting server …”, discloses the extensible data source).

	Claim 9, 16, and 20 are rejected under 35 U.S.C. 103 over Sirosh (US 2016/0148115 A1) in view of Silberman (US 2019/0019213 A1), and further in view of Costa (US 2017/0372226 A1).

Regarding claim 9, Sirosh in view of Silberman teaches the method of claim 3 wherein the trained machine learning model is trained using the observed data that is stored according to the multidimensional data model ([Silberman, 0110] “In this way, the NSP model 314 may, for each marketing campaign, predict whether the next event (or next set of events) includes a revenue event and predict how much revenue will be received. For example, in Table 1, an expected revenue column may be added, with the first campaign 302 predicted to yield $100, the second campaign 304 predicted to yield $350, and the third campaign predicted to yield $200” discloses the multidimensional data with dimensions comprises campaign, total cost to execute campaign, change in vendor value, [Silberman, 0027] “The systems and techniques described herein take a set of customer journeys (e.g., customer event timelines) and a set of possible marketing campaigns and evaluate each marketing campaign against a set of objectives (e.g., revenue) and a set of constraints (e.g., costs)”, discloses how Silberman collects observed data, and [Silberman, 0071] “The vendor may have data from a call center (or telephone system), customer relationship manager (CRM) software, click through rate (CTR), and the like from which the vendor can extract a set of customer event timelines associated with multiple customers. The vendor may use a software program to automatically convert the set of customer event timelines into a corresponding set of symbol strings. The vendor may use the set of symbol strings as training data to train a next symbol predictor (NSP) model 314 to predict a next event in an augmented event timeline” discloses how Silberman uses the observed data to train the model). Sirosh in view of Silberman failed to teach confidential data that is not included in the observed data and that is stored according to the multidimensional data model.
Costa teaches confidential data that is not included in the observed data and that is stored according to the multidimensional data model ([Costa, 0005] “A data uploader uploads confidential data, received from at least one of the parties, to the protected memory region. The trusted execution environment executes the machine learning code using at least one data-oblivious procedure to process the confidential data and returns the result to at least one of the parties”, [Costa, 0088] “Matrix factorization embeds users and items (or other data depending on the application) into a latent vector space, such that the inner product of a user vector with an item vector produces an estimate of the rating a user would assign to the item. For example, FIG. 10 shows a matrix of users and movies 1000 where each row represents a user, each column represents a movie, and each cell has either an observed rating (indicated by small squares in FIG. 10) or a predicted rating”, discloses the multidimensional data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the teachings of Costa, Silberman, and Sirosh before him or her to implement the method of confidential data stored according to the multidimensional data model. The motivation for doing so is that demand forecast requires the machine learning model to process both observed data from market and private data from users.
As per claims 16 and 20, they are non-transitory computer readable medium and system claims having similar limitations to method claim 9 above. Therefore, they are rejected under the same rational as of claim 9 above.

	Claim 6, 7, 8, 14, and 15 are rejected under 35 U.S.C. 103 over Sirosh (US 2016/0148115 A1) in view of Silberman (US 2019/0019213 A1), and further in view of Carbonneau (Carbonneau et al, February 2008, “Application of machine learning techniques for supply chain demand forecasting”).

Regarding claim 6, Sirosh in view of Silberman teaches the method of claim 3, first data prediction and second data prediction ([Silberman, 0031] “The systems and techniques described herein encompass at least two trained machine learning models (“trained models”). A first trained machine learning model, a vendor value prediction (VVP) model may be used to determine the CVV (current vendor value) … A second trained machine learning model, the next symbol predictor (NSP) model, may be used to predict N next events (where N>0) that occur after the marketing campaign has ended …”, implies that the two trained machine learning model generates predictions). Sirosh in view of Silberman does not specifically teaches wherein “the observed data comprises retail data” and “data predictions comprise demand forecasts” for one or more retail items at a future point in time. 
Carbonneau teaches wherein the observed data comprises retail data and the data predictions comprise demand forecasts for one or more retail items at a future point in time ([Carbonneau, page 4, Background, paragraph 2] “The primary focus of this work is on facilitating demand forecasting by the members at the upstream end of a supply chain. The source of the demand distortion in the extended supply chain simulation is demand signal processing by all members in the supply chain (Forrester, 1961). According to Lee et al. (1997b), demand signal processing means that each party in the supply chain does some processing on the demand signal, transforming it, before passing it along to the next member”, teaches the observed data comprises retail data as retail is a part of the supply chain, and [Carbonneau, page 5, 1st paragraph] “Thus, our objective is to forecast future demand (far enough in advance to compensate for the manufacturer’s lead time) based only on past manufacturer’s orders”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the teachings of Carbonneau, Silberman, and Sirosh before him or her to 
As per claims 14, it is a non-transitory computer readable medium claim having similar limitations to method claim 6 above. Therefore, they are rejected under the same rational as of claim 6 above.

Regarding claim 7, Sirosh in view of Silberman, and further in view of Carbonneau teaches the method of claim 6, further comprising: causing a quantity of the one or more retail items to be shipped to a retail location based on the prediction ([Carbonneau, page 8, 1st paragraph] “Once the demand signal has been processed by the demand forecasting function, it is then used to calculate the purchase order that will be submitted to the next partner. We assume that the ordering party keeps track of the current total non-received quantities so that it does not keep ordering more for the items that are in the backlog. Deliveries received from the supplier, plus the quantity that is currently in inventory, are used to fulfill any backlog order. Only then do regular orders and the remaining quantity replenish the inventory”, demand forecast done based on demand signal caused the shipment of order, and replenishment of the inventory).
The same motivation that was utilized for combining Sirosh, Silberman, and Carbonneau as set forth in claim 6 is equally applicable to claim 7.

Regarding claim 8, Sirosh in view of Silberman teaches the method of claim 3. Sirosh in view of Silberman failed to teach wherein the generic forecast model comprises a linear regression model and the trained machine learning model that has been loaded comprises a trained neural network or a trained support vector machine.

Carbonneau teaches wherein the generic forecast model comprises a linear regression model and the trained machine learning model that has been loaded comprises a trained neural network or a trained support vector machine ([Carbonneau, 3. Supply chain demands forecasting techniques, page 6] “The forecasting techniques used in our analysis includes: Naïve Forecast, Average, Moving Average, Trend, Multiple Linear Regression, Neural Networks, Recurrent Neural Networks, Support Vector Machines”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the teachings of Carbonneau, Silberman, and Sirosh before him or her to modify the API which loads machine learning model of Sirosh and Silverman, to implement prediction system using linear regression and support vector machines of Carbonneau. The motivation for doing so would be adding more flexibility to the system, because each algorithm may show different performance depending on size and linearity of the dataset, for example, using linear regression model is more beneficial when the input data is linear and when the size of the dataset is smaller.

As per claims 15, it is a non-transitory computer readable medium claim having similar limitations to method claim 7 above. Therefore, they are rejected under the same rational as of claim 7 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Regarding demand forecast.
US 20180341898 A1
WO 0159655 A2


/JUN KWON/
Examiner, Art Unit 2127

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127